







Exhibit 10.2


RESIGNATION AND GENERAL RELEASE


This Resignation and General Release, dated the 20th of June, 2016
(the “Resignation”), is entered into by and between NILES C. OVERLY (“Overly”),
in his individual capacity, as a director and shareholder of WP Glimcher Inc.,
(the “Company” and, together with Overly, the “Parties”)


WHEREAS, Overly is a director of the Company;


WHEREAS, Overly has determined to resign as a member of the Board of Directors
of WPG, effective on June 20, 2016 (the “Resignation Date”);


WHEREAS, Overly represents that he has no dispute with WPG or its Board of
Directors or management relating to WPG’s operations, policies or practices,
except that Overly has differing views from the majority of the members of the
Board of Directors as to the strategic direction of the Company; and


WHEREAS, the Parties desire to fully and finally set forth the terms and
conditions of Overly’s resignation of employment and directorship with WPG:


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is agreed as follows:
1.
Accelerated Vesting of Restricted Stock Units.



As consideration for Overly’s execution and delivery of this Agreement and his
agreement to be bound by its terms, WPG agrees to (i) accelerate vesting of the
12,060 Restricted Stock Units (“RSUs”) awarded to Overly pursuant to the
Restricted Stock Unit Award Agreement dated as of, 2016 (the “2016 RSU Award”),
(ii) issue to Overly an aggregate of 22,995 Common Shares of WPG, in full
satisfaction of its obligation to issue common shares of WPG upon Overly’s
resignation as a director pursuant to the 2016 RSU Award and the 10,935 vested
RSUs held by Overly, and (iii) $20,000 as a quarterly payment of the annual
director fees, which common shares and cash shall be distributed to Overly
within fourteen (14) calendar days after the Resignation Date. Overly has an
additional 5,296 Common Shares of WPG related to the GRT-WPG merger and
conversion of GRT Common Shares into WPG Common Shares in Computershare Trust
Company account number C0000304123 that remain his property. Also any vested
options in Overly’s Solium account CS-178940-97 may continue to be exercisable
in accordance with the WPG 2014 Stock Incentive Plan.
2.
Release of Claims by Overly Releasing Parties.

(A)
In exchange for the consideration that Overly will receive by entering into this
Agreement, Overly, on behalf of himself and his affiliates, successors, assigns,
heirs, executors, administrators and any other person or entity claiming by,
through or under him, and all of his and their respective



1





--------------------------------------------------------------------------------




representatives, attorneys, agents and assigns (collectively, the “Overly
Releasing Parties”), hereby unconditionally and irrevocably release, waive, and
forever discharge WPG, Washington Prime Group, L.P. and their subsidiaries and
affiliates and each of their respective current and former officers, directors,
employees, equity holders, principals, members, managers, partners,
predecessors, successors, assigns, insurance carriers, advisors, agents,
attorneys and other representatives (collectively, the “WPG Released Parties”)
from any and all claims, causes of action, charges, complaints, controversies,
demands, judgments, accountings, rights, settlements, investigations and suits
of any kind or character (based upon any legal or equitable theory, whether
contractual, in tort, common law, statutory, federal, state, local or
otherwise), as a shareholder or director of WPG, arising from any events or
circumstances occurring on or prior to the date of this Agreement, whether known
or unknown to any Overly Releasing Party; provided however, that notwithstanding
anything else herein to the contrary, the terms of this subparagraph 2(A) shall
not affect: the obligations of WPG and the WPG Released Parties pursuant to this
agreement: any indemnification or similar rights Overly has as a current or
former director of any of the WPG Released Parties, including, without
limitation any and all rights referenced in the bylaws of any of the WPG
Released Parties, any governance documents, or any rights with respect to the
directors’ and officers’ insurance policies; Overly’s right to reimbursement of
reasonable business expenses; any Claims the Overly Releasing Parties may have
against the WPG Released Parties in the event that WPG or any member of the WPG
Released Parties brings any Claims against Overly or any member of the Overly
Releasing Parties; any Claims of the Overly Releasing Parties solely in their
capacity of stockholders of WPG; any rights to contribution in respect of Overly
Releasing Parties held jointly liable with WPG. Overly agrees that this release
of claims is intended to be broadly construed so as to resolve any pending or
potential disputes between any Overly Releasing Party, on the one hand, and any
WPG Released Party, on the other hand, through the date of this Agreement,
whether such disputes are known or unknown to any Overly Releasing Party.
(B)
Without limiting the generality of the foregoing, Overly, on behalf of himself
and each Overly Releasing Party, hereby irrevocably and unconditionally releases
and forever discharges each WPG Released Party from the following:

i.
Any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that any Overly Releasing Party may have,
or in the future may possess, arising out of Overly’s service as a director of
the Company and his resignation as a



2





--------------------------------------------------------------------------------




director, including Overly’s right to receive director compensation through the
Resignation Date or thereafter.
ii.
This release excludes any waiver of Claims that to the extent such Claims cannot
be waived as a matter of law.

iii. For the avoidance of doubt, except as otherwise provided in Section 1,
Overly shall forfeit any right and entitlement to any director compensation that
would otherwise be payable after the Resignation Date
3.
Representations & Covenant Not to Sue.

(A)
Overly represents that he has no dispute with WPG or its Board of Directors or
management relating to the Company’s operations, policies or practices, except
that Overly has differing views from the majority of the members of the Board of
Directors as to the strategic direction of the Company.



(B)
Overly hereby represents and warrants to WPG that he has not filed, or caused or
permitted to be filed, and does not intend to file, any proceeding against any
WPG Released Party, nor has any overly Releasing Party done or agreed to any of
the following: (i) assigned, transferred, sold, encumbered, pledged,
hypothecated, mortgaged, distributed, or otherwise disposed of, or conveyed to
any third-party, any right or claim against any WPG Released Party, including,
without limitation, any right or claim that has been or will be released in this
Agreement; or (ii) directly or indirectly assisted any third-party in filing,
instituting or pursuing any claim against any WPG Released Party. Overly further
represents and warrants that he has not caused, encouraged, solicited or
voluntarily assisted or participated, and will not cause, encourage, solicit or
voluntarily assist or participate, in any way in the filing, reporting or
prosecution of any claims against any WPG Released Party by any third-party
and/or any Overly Releasing Party.

4.
Confidentiality.    

Overly agrees that confidentiality is a material term of this Agreement and
further agrees to keep the subject matter giving rise to this Agreement and the
terms and conditions of this Agreement strictly confidential and shall not
disclose the subject matter and/or material terms of this Agreement to any
Person except: (i) Overly’s immediate family and legal and accounting advisors,
and then only after securing the agreement of any such individuals to maintain
the confidentiality of this Agreement; (ii) as necessary to enforce the terms of
this Agreement; and (iii) as required in tax filings or in response to a
subpoena or other legal process, after reasonable notice has been provided to
WPG sufficient to enable WPG to seek an appropriate protective order or other
appropriate remedy. In the event that Overly is served with a subpoena, order,
process or other request, the compliance with which would require the disclosure
of the subject matter giving rise


3





--------------------------------------------------------------------------------




to this Agreement or the existence, terms and/or substance of this Agreement,
Overly shall, within (3) business days of receiving such subpoena, order,
process or request, and prior to making any disclosures in response thereto,
notify WPG in accordance with Paragraph 15 hereof, of the service of such
documents or requests upon him.
5.
Non-Disparagement.    

Overly agrees that he shall not Disparage (as defined below) any WPG Released
Party or cause or encourage any Disparaging publicity to be disseminated about
any WPG Released Party, either orally or in writing. For purposes of this
Agreement, the term “Disparaging” shall mean remarks, comments, statements, or
communications (written or oral) that: (i) reflect adversely on the business
affairs or practices of the person/entity being remarked or commented upon; (ii)
impugn the character, honesty, integrity, morality, business acumen or abilities
in connection with any aspect of the operation of business of the person/entity
being remarked or commented upon; or (iii) otherwise damage the business
reputation of the person/entity being remarked upon.
6.
Attorneys’ Fees & Costs.

WPG and Overly agree that each party is responsible for their own attorneys’
fees and costs incurred in connection with the preparation, negotiation, and/or
execution of this Agreement. However, in any dispute between the Parties
concerning an alleged breach of this Agreement, the prevailing party may apply
to a Court of competent jurisdiction for an award of reasonable attorneys’ fees
and costs.
7.
Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto, and their respective successors and assigns; provided, however,
that this Agreement shall not be assigned by any parties without the written
consent of the other parties.
8.
Severability.

If any term, provision, covenant or restriction contained in this Agreement, or
any part thereof, is held by a court of competent jurisdiction, or any foreign,
federal, state, county or local government, or any other governmental,
regulatory, or administrative agency, authority, or arbitration panel, to be
invalid, void, unenforceable, or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions in this Agreement
shall remain in full force and effect.
9.
Waiver.

A waiver by either of the Parties with respect to a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver,
or estoppel, of any subsequent breach by that party. No waiver shall be valid
unless in writing and signed by the party against whom such waiver is claimed.
10.
Governing Law & Interpretation.



4





--------------------------------------------------------------------------------




This Agreement shall be governed by and construed under the laws of the State of
Indiana, without regard to its conflicts of law principles.
11.
Choice of Forum.

In the event of a dispute with respect to the terms and/or conditions of this
Agreement, or the breach or enforcement thereof, the Parties agree to submit to
the exclusive jurisdiction of the state and federal courts sitting in the State
of Indiana.
12.
Entire Agreement; Modification; Binding Effect.

Except as set forth herein, this Agreement sets forth the entire agreement
between Overly, on the one hand, and WPG, on the other hand, concerning its
subject matter and supersedes the terms of any other representation, promise,
discussion, understanding or agreement (whether oral or written) between the
Parties concerning the subject matter of this Agreement. Overly acknowledges and
agrees that, in executing this Agreement, he has not relied on any
representation, promise, discussion, understanding or agreement of any kind
other than those set forth in this Agreement.
13.
Signatories’ Authority.

WPG represents and warrants that the person affixing its signature to this
Agreement has the authority to enter into this Agreement on behalf of WPG.
Overly represents and warrants that he has the authority to enter into this
Agreement.
14.
Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original for all purposes. All counterparts shall be construed together and
shall constitute one agreement, and facsimile/pdf copies of signatures on this
Agreement will be deemed originals.
15.
Notices.

Any demand, request or notice (collectively “Notice”) served pursuant to this
Agreement, must be in writing and served either personally, or by both regular
and certified mail, return receipt requested, on the Parties at the following
addresses (or at such different addresses as the Parties may designate):
i.
Notice to Overly:

2975 Stonehaven Ct. N.
Columbus, Ohio 73220


ii.
Notice to WPG:

WP Glimcher Inc.
180 EAST Broad Street
Columbus, Ohio 43215
Attention: General Counsel


5





--------------------------------------------------------------------------------




Facsimile: (614) 621-8863
16.
Section Headings.

Section Headings in this Agreement are included for convenience of reference
only and shall not be a part of this Agreement for any other purpose.
17.
Joint Draft.

The Parties each participated in the drafting of this Agreement after consulting
with counsel. Therefore, the language of this Agreement shall not be
presumptively construed in favor of or against either of the Parties.
18.
Opportunity for Review.

Overly represents and warrants that he: (i) has had sufficient opportunity to
consider this Agreement; (ii) has read this Agreement; (iii) understands all the
terms and conditions hereof; (iv) is not incompetent and has not had a guardian,
conservator or trustee appointed for him; (v) has entered into this Agreement of
his own free will and volition; (vi) has duly executed and delivered this
Agreement; (vii) has had the opportunity to review this Agreement with counsel
of his choice or has chosen voluntarily not to do so; and (viii) understands
that this Agreement is valid, binding and enforceable against the parties hereto
in accordance with its terms.
IN WITNESS WHEREOF, the Parties hereto have entered into and executed this
Agreement as of the date below their respective signatures.


BY SIGNING THIS AGREEMENT THE UNDERSIGNED ACKNOWLEDGES THE FOLLOWING:


1.
I HAVE READ AND UNDERSTAND THIS AGREEMENT;



2.I HAVE TAKEN THE TIME NECESSARY TO REVIEW THIS AGREEMENT IN ITS ENTIRETY AND
FULLY UNDERSTAND THIS AGREEMENT;


3.I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY OF MY CHOOSING REGARDING THE
EXECUTION OF THIS AGREEMENT; AND


4.I FULLY UNDERSTAND THIS AGREEMENT, ACCEPT IT, AGREE TO IT, AND AGREE THAT IT
IS FULLY BINDING UPON ME FOR ALL PURPOSES; AND


5.I HAVE ELECTED TO EXECUTE THIS AGREEMENT TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO HAVE WPG PAY ME THE CONSIDERATION REFERRED TO IN THIS AGREEMENT,
AND I FREELY AND KNOWINGLY ENTER INTO THIS AGREEMENT, AFTER DUE CONSIDERATION,
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS I HAVE OR MAY HAVE AGAINST THE
RELEASED PARTIES UP TO THE PRESENT.




6





--------------------------------------------------------------------------------






 
 
/s/ Niles C. Overly
 
 
NILES OVERLY
 
 
 
 
 
 
 
 
WP GLIMCHER INC.
 
 
 
 
 
/s/ Robert P. Demchak
 
By:
Robert P. Demchak
 
Title:
EVP, General Counsel and Secretary
 
 
 









7



